Case: 16-11275      Document: 00513903628         Page: 1    Date Filed: 03/08/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                         United States Court of Appeals
                                    No. 16-11275                                  Fifth Circuit

                                  Summary Calendar                              FILED
                                                                            March 8, 2017
                                                                           Lyle W. Cayce
GOSBY KING; SHIRLEY KING,                                                       Clerk

                                                 Plaintiffs-Appellants
v.

DEUTSCHE BANK NATIONAL TRUST COMPANY, as Trustee for
Amereiquest Mortgage Securities Inc., Asset-Backed Pass-Through
Certificates, Series 2003-11,

                                                 Defendant-Appellee




                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:15-CV-2182


Before JONES, WIENER, and CLEMENT, Circuit Judges.
PER CURIAM:*
       The sole issue on appeal in this Texas foreclosure action is whether the
district court reversibly erred when it granted Defendant-Appellee’s motion for
summary judgment, rejecting Plaintiffs-Appellants’ claim that the state’s
applicable four-year statute of limitations bars the instant foreclosure action



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-11275     Document: 00513903628       Page: 2   Date Filed: 03/08/2017



                                    No. 16-11275
and rejecting their insistence that Defendant-Appellee’s defense of abatement
fails for insufficiency of summary judgment evidence. After reviewing the
district court’s Order of July 19, 2016, which granted said motion for summary
judgment, and considering the record on appeal, including the parties’ briefs
and record excerpts, we are satisfied that the Final Judgment of the district
court of that same date should be affirmed for essentially the same reasons set
forth by that court in its Order.

AFFIRMED.




                                         2